As filed with the Securities and Exchange Commission on July 28, 2011 REGISTRATION NO. 333-172954 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 (Amendment No. 5) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cheval Resources Corporation (Exact Name of registrant in its charter) Delaware 27-5415063 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3211 Ocean Drive Vero Beach , Florida 32963 Telephone: 772.584.3308 Fax: 772.492.9219 (Address and telephone number of principal executive offices) Harvard Business Services, Inc. 16192 Coastal Hwy. Lewes, Delaware 19958 Telephone (302) 645-7400 (Name, address, including zip code, and telephone number, of agent for service) With Copies to: Rory O'Dare President Cheval Resources Corporation 3211 Ocean Drive Vero Beach, Florida 32963 Telephone: 772.584.3308 Fax: 772.492.9219 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxþ. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. r If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.r If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.r Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. Large accelerated filerr Accelerated filerr Non-accelerated filerr Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee Common Stock-New Issue Common Stock—Current Shareholder (1)This is an initial offering of securities by the registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value. The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus Cheval Resources Corporation 50,000,000 Shares of Common Stock-$0.45 per share Cheval Resources Corporation (“Cheval Resources Corporation” orthe “Company”) is offering on a best efforts basis a minimum of 200,000 and a maximum of 10,000,000 shares of its common stock at a price of $0.45 per share.Rory O’Dare, is the sole underwriter for the purposes of this offering.The intended methods of sale include, without limitation, telephone and personal contacts.For more information, see the section titled “Plan of Distribution” herein. In addition, the company has registered 40,000,000 shares of common stock to the sole officer and director, Rory O’Dare . These shares (Book entry certs.)will be placed in escrow simultaneously with the proceeds and book entry certs from the sale of the 10,000,000 shares , compliant with rule 419 of the 1933 SEC investment act. The proceeds from the sale of the shares in this offering and the resale offering will be payable to Evolve Bank and Trust for benefit of (fbo) Cheval Resources Corporation. The resale offering of 40,000,000 shares will also go into same escrow with instructions to Evolve to disperse funds to Mr. O'Dare when the merger is complete after the post effective amendment is deemed effective by the SEC , These shares will be sold to friends and family only upon both the reaching of the minimum offering amount and the closing of the offering. closed. The registration statement registers the resale of Mr. O’Dare’s 40,000,000 shares of common stock at the fixed price of $0.45 per share and resales may be made only for cash consideration. Mr. O'Dare the sole underwriter will disclose that these shares are a resale of his 40,000,000 shares to the prospective buyers (friends , family and associates.) The time frame on the resale offering is to begin upon close of primary offering and end prior to 360 days from the effective date of this registration.No minimum or maximum is applied to the resale offering. All subscription funds will be held in escrow in a non-interest bearing account at Evolve Bank and Trust pending the achievement of the Minimum Offering and no funds shall be released to Cheval Resources Corporation until such a time as the minimum proceeds are raised. (and then such release is limited to 10% of the net offering as allowed under Rule 419).If the minimum offering is not achieved within 360 days of theeffective date, all subscription funds will be returned to investors promptly without interest or deduction of fees. If interest should for any reason be earned on the escrowed funds, such interest shall be paid in full to the investors.See the section entitled "Plan of Distribution” herein. Neither the Company nor any subscriber shall receive interest no matter how long subscriber funds might be held. The offering shall terminate on the earlier of: (i) anytime after the minimum offering of 200,000 shares of common stock is achieved, or (ii) 360 days from the effective date of this registration. Prior to this offering, there has been no public market for Cheval Resources Corporation's common stock. The Company is a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. If no sales occur in the offering or if no business combination is consummated, the registrant is required to file a post effective amendment to the registration statement to remove the securities from registration and terminate the offering. The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act").The net offering proceeds and the securities to be issued to investors in this offering must be deposited in an account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the deposited securities may not be traded or transferred other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules there under. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria has been consummated and a sufficient number of investors reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless a sufficient number of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors. Until 90 days after the date funds and securities are released from the escrow or trust account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 Minimum Maximum Selling Shareholder $0 This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subject to completion, datedAugust , 2011 TABLE OF CONTENTS PAGE PART I – INFORMATION REQUIRED IN THE PROSPECTUS Summary Information and Risk Factors 3 Use of Proceeds 14 Determination of Offering Price 14 Dilution 15 Selling Shareholder 16 Plan of Distribution 16 Description of Securities to be Registered 19 Interests of Named Experts and Counsel 21 Information with Respect to the Registrant 21 Description of Business 21 Description of Property 22 Legal Proceedings 22 Market price and Dividends on the Issuer’s Common Stock 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Directors, Executive Officers, Promoters and Control Persons 30 Executive Compensation 32 Security Ownership of Certain Beneficial Owners and Management 32 Certain Relationships and Related Transactions 33 Reports to Security Holders 33 Disclosure of Commission Position on Indemnification 34 Financial Statements – Audited Financial Statements dated March 15, 2011 F - 1 - 2 - PART I: INFORMATION REQUIRED IN PROSPECTUS ITEM 3 - SUMMARY INFORMATION AND RISK FACTORS SUMMARY INFORMATION AND RISK FACTORS Rights and Protections Under Rule 419. Promptly upon their receipt the net proceeds of this offeringwill be placed in an escrow account until the completion of a merger or acquisition as detailed herein except for up to 10% which may be released to the Company upon reaching the minimum offering. Such escrowed funds may not be used for salaries or reimbursable expenses. PROSPECTUS SUMMARY The following summary is qualified in its entirety by detailed information appearing elsewhere in this prospectus ("Prospectus"). Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety. THE COMPANY Business Overview Cheval Resources Corporation ("Cheval Resources Corporation" or the "Company"), incorporated in the State of Delaware on March 2, 2011, to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. The Company has been in the developmental stage since inception and has no operations to date. Other than issuing shares to its original shareholder, the Company never commenced any operational activities. The Company was formed by Rory O'Dare, the initial director, for the purpose of creating a corporation which could be used to consummate a merger or acquisition. Mr.O'Dare serves as President, Secretary, Treasurer and Director. Mr.O'Dare determined next to proceed with filing a Form S-1. Mr. O'Dare, the President and Director, elected to commence implementation of the Company's principal business purpose, described below under "Plan of Operation". As such, the Company can be defined as a "Blank Check" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. - 3 - The proposed business activities described herein classify the Company as a "blank check" company. Many states have enacted statutes, rules and regulations limiting the sale securities of "blank check" companies in their prospective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in the Company's securities until such time as the Company has successfully implemented its business plan described herein. As of the date of this prospectus, we have 40,000,000 shares of $0.0001 par value common stock issued and outstanding. Cheval Resources Corporation’s operations and corporate offices are located at 3211 Ocean Drive Vero Beach , Fl. 32963ph# 772.584.3308 Cheval Resources Corporation’s fiscal year end is Dec.31 . THE OFFERING Cheval Resources Corporation is offering, on a best efforts, self-underwritten basis, a minimum of 200,000 and a maximum of 10,000,000 new issue shares of its common stock at a price of $0.45 per share.Mr.O’Dare shall act as sales agent for these shares along with 40,000,000 shares currently held by the existing shareholder being registered herein also at $0.45 per share will be entered into escrow simultaneously with those of the primary offering proceeds. New issue offering refers to the shares offered for sale by the company. The proceeds from the sale of the shares in this offering and the resale offering will be payable to " Evolve Bank and Trust fbo Cheval Resources Corporation” and will be deposited in a non-interest bearing bank account until the escrow conditions are met and thus no interest shall be paid to any investor or to the Company. The resale offering of 40,000,000 shares will also go into same escrow with instructions to Evolve to disperse funds to Mr. O'Dare when the merger is completed after the post effective amendment is deemed effective by the SEC, These shares will be sold to friends and family only after primary offering is closed.Mr. O'Dare the sole underwriter will disclose that these shares are a resale of his 40,000,000 shares to the prospective buyers (friends , family and associates.) The time frame on the resale offering is to begin upon close of primary offering and end prior to 360 days from the effective date of this registration.No minimum or maximum is applied to the resale offering.All subscription agreements and checks are irrevocable and should be delivered to Cheval Resources Corporation, at the address provided on the Subscription Agreement. Failure to do so will result in checks being returned to the investor who submitted the check. The proceeds from any sale by the selling shareholder will also be held in escrow. Evolve Bank and Trust is the Escrow Agentand an FDIC insured institution to hold the escrow on behalf of the individual investors and seller. All subscription funds will be held in escrow pending the achievement of the Minimum Offering after which no funds shall be released to Cheval Resources Corporation until such a time as the escrow conditions are met (see the section titled "Plan of Distribution" herein) other than 10% which may only be released to Cheval Resources Corporation upon reaching the minimum offering. (see the section titled "Plan of Distribution" herein). The offering shall terminate on the earlier of: (i) the date when the sale of all 10,000,000 shares being sold by the issuer is completed, (ii) anytime after the minimum offering of 200,000 shares of common stock is achieved at the discretion of the Board of Directors, or (ii) 360 days from the effectiveness of this registration. The sale of the 40,000,000 sharesed by the principal shareholder, in connection with a business combination, will only be made through an applicable exemption or separate registration statement because the current registration statement is unavailable to cover such issuance. - 4 - If the Minimum Offering is not achieved within 360 days of the date of the effective date ,, all subscription funds will be returned to investors promptly without interest (since the funds are being held in a non interest bearing account) or deduction of fees. The escrow holder will confirm with the sole officer and director of the company the amount held in escrow to determine if the minimum offering has been met. The Company will cause to be issued stock certificates attributable to shares of common stock purchased within ninety (90) days of the close of the offering and will within 5 days of issuance cause such shares to be delivered to the escrow agents account. Mr. O'Dare, our sole officer and director may not purchase any shares covered by this registration statement. The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act").The net offering proceeds and the securities to be issued to investors (from both the new issue and resale offering) must be deposited in an escrow account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the deposited securities may not be traded or transferred other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules there under. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419 for costs related to executing a merger or acquisition, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria (the fair market value of the business or net assets to be acquired represents at least 80% of the maximum offering proceeds)has been consummated and a sufficient number of investors (investors holding at least 80% of the shares purchased hereunder) reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless a sufficient number of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors. Any combination must have a fair market value or net assets in excess of 80% of the maximum offering proceeds ($22.5 million) which equates to a fair market value or net assets of at least $18,000,000. The Company may not have the ability to finance our search activities in the event we reach our offering minimum but raise less than 50% of our maximum. The reconfirmation offer must commence within five business days after the effective date of the post-effective amendment. The post effective amendment will contain information about the acquisition/merger candidate including their financials. The re-confirmation is for the protection of the investors as investors will have an opportunity to review information on the merger/acquisition entity and to have their subscriptions canceled and payment refunded or reconfirm their subscriptions. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: - 5 - (1) The prospectus contained in the post-effective amendment will be sent to each investor whose securities are held in the escrow account within five business days after the effective date of the post-effective amendment; 2) Each investor will have no fewer than 20, and no more than 45, business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor; (3) If the Company does not receive written notification from any investor within 45 business days following the effective date, the pro rata portion of the Deposited Funds (and any related interest or dividends) held in the escrow account on such investor's behalf will be returned to the investor within five business days by first class mail or other equally prompt means; (4) The acquisition(s) will be consummated only if investors having contributed 80% of the maximum offering proceeds elect to reconfirm their investments; and (5) If a consummated acquisition(s) has not occurred within 18 months from the date of this prospectus, the Deposited Funds held in the escrow account shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means. If no sales occur in the offering or if no business combination is consummated, the registrant is required to file a post effective amendment to the registration statement to remove the securities from registration and terminate the offering. The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Cheval Resources Corporation has not presently secured a transfer agent but will identify one prior to the filing of an application for trading in order to facilitate the processing of stock certificates. The Company expects to seek quotations for its securities upon completion of the offering and a merger/acquisition and the reconfirmation offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections entitled "Risk Factors" and "Dilution" before making an investment in this stock. - 6 - CAPITALIZATION The following table sets forth our capitalization as of June 30, 2011 under various offering scenarios based on net proceeds to the company from the new issue offering as follows: March 15, Minimum Offering Maximum Offering Current liabilities $
